CALOGERO, C.J.,
dissents and assigns reasons.
I dissent from the sanction imposed in this case. I would impose a suspension of *114three months, which I consider a sufficient penalty for this respondent’s conduct. The respondent practices in an urban area with many disadvantaged clients, and while that fact does not excuse his conduct, it helps to explain, perhaps, his error in taking on cases of questionable merit. Furthermore, as the majority concedes, none of the respondent’s transgressions is particularly egregious, and the respondent did not act with a dishonest or improper motive. Moreover, the respondent through counsel has asserted that he has taken steps to avoid future problems regarding the filing of non-meritorious lawsuits. Accordingly, in my view a three-month suspension would be an appropriate sanction.